 



Exhibit 10.3

INVESTMENT AGREEMENT

THIS INVESTMENT AGREEMENT (this “Agreement”), dated as of January 1, 2002, is
made by and between HAMBLIN WATSA INVESTMENT COUNSEL LTD. (“HW”), FAIRFAX
FINANCIAL HOLDINGS LIMITED (“FFH”) and SENECA SPECIALTY INSURANCE COMPANY. As
used in this Agreement, “we”, “us” and “our” shall refer to SENECA SPECIALTY
INSURANCE COMPANY, and “you” and “your” shall refer to HW and FFH jointly.

In consideration of the mutual promised contained herein, the parties agree as
follows:

Investment Management



1.  We authorize HW to manage on a continuous basis an investment account (the
“Account”) on our behalf on the terms and conditions set out in this Agreement.
  2.  HW shall manage the Account in accordance with the investment objectives
from time to time communicated in writing by us to HW, subject at all times to
the investment guidelines. Until mutually agreed otherwise, the investment
guidelines shall be as set out in the investment guidelines attached hereto as
Schedule A. The investment guidelines shall at all times be in compliance with
the investment statutes of Arizona.   3.  Subject to Section 2 above, HW shall
manage the Account in our name and HW is hereby authorized to take such action
for the Account as HW, in your sole discretion, may consider appropriate for the
operation of the Account including, without limitation, the power to buy, sell
and exchange and otherwise deal in all securities which may at any time form
part of the Account and to invest, in securities selected by HW, all funds
contained in, paid to or derived from the operation of, the Account, except to
the extent that HW otherwise instructed in writing by us.     The services to be
performed by HW shall be performed only by officers and employees who have
appropriate qualifications. HW agrees to provide to us such information as we
may reasonably request concerning the education and experience of any
individuals HW proposes to assign to the performance of such services. Also,
upon our request, HW agrees to provide a list of individual names and a brief
description of their responsibilities. HW agrees to promptly notify us of any
changes in HW’s staff involving individuals that perform material functions on
our Account.  



--------------------------------------------------------------------------------



 



3A. Without limiting the authority granted in Section 3, but subject to the
restrictions contained in this Section 3A, you are specifically authorized to
exchange or sell securities between affiliated companies, even if the value of
the transaction exceeds the lesser of 3% of the admitted assets or 25% of the
policyholder surplus of such companies. Each such transaction shall comply with
the following:



  a.  The only securities which may be exchanged or sold in these transactions
are publicly traded securities issued by high-quality, credit worthy entities.  
  b.  These exchanges or sales shall be made at fair market value. The value of
the securities shall be determined on the closing date of the transaction as
follows:



  i.  The closing price for the security listed in Bloomberg or on a public
exchange or quotation system for the immediately preceding trading day; or    
ii. The price determined as follows:



  (a) On the date of the transaction, you will contact the original issuing
broker for the particular security.     (b) The broker will then contact their
trader on the floor at that time to provide a real-time quote.     (c) The
trader will provide a “spread quote” (the spread quote is expressed as the
number of basis points the particular security is trading above a comparable
coupon and maturity U.S. treasury security).     (d) All 3 steps above shall be
documented via a paper printout of a Bloomberg e-mail exchange amongst the
parties. A copy of such documentation shall be provided to all parties involved
in the exchange or sale.     (e) You will then load the spread quote into the
Bloomberg pricing model software. The software, in turn, will convert the spread
quote into a customary price quotation for the security. The software mode
calculation screen shall be printed, retained in the file, and provided to all
parties involved in the exchange or sale.



  c. Expenses incurred and payment received by any of us shall be allocated in
conformity with customary insurance accounting practices consistently applied.  
  d. The transactions will be reported to us in sufficient detail that our
books, accounts, and records may be so maintained as to clearly and accurately
disclose the precise nature and details of the transactions.



4.  The securities and funds of the Account have been deposited with and shall
be held by The Bank of New York (or with such other custodian as is chosen by
you from time to time and is approved by the Arizona Department of Insurance
(the “Custodian”) pursuant to an agreement which we have entered into with the
Custodian. We have instructed the Custodian to promptly follow your directions
at all times and to provide HW with all such information concerning the Account
as HW may from time to time require in connection with your management of the
Account, including without limitation, copies of relevant monthly statements.  
5.  Provided HW has used reasonable care and diligence, HW shall not be liable
for any damage, loss, cost or other expense sustained in the operation of the
Account or relating in any manner to the carrying out of your duties under this
Agreement. Notwithstanding the foregoing, any losses suffered as a result of an
error in implementing investment decisions caused by HW’s negligence or
dishonesty are to be fully reimbursed by HW. To the extent any errors occur in
implementing investment decisions, HW shall immediately notify us in writing of
all relevant facts. HW shall bear full responsibility for any such errors to the
extent such errors result from HW’s negligence or dishonesty and shall be liable
for all financial injury to us resulting therefrom. We agree that HW shall be
entitled to assume that any information

2



--------------------------------------------------------------------------------



 



    communicated by us or the Custodian to HW is accurate and complete, and that
in making investment decisions HW shall be entitled to rely on publicly
available information or on information which HW believes to have been provided
to you in good faith, in both cases barring actual knowledge by HW to the
contrary.   6.  HW will provide us with a monthly statement and a quarterly
presentation respecting the securities held in the Account.   7.  HW shall
deliver in writing to us, as soon as practicable after implementation of an
investment decision, HW’s confirmation of such implementation to enable us to
ascertain that such implementation has been effected pursuant to the guidelines
and procedures of our Board of Directors or a duly authorized committee thereof.
Otherwise, the nature and timing of HW’s reporting to us on the status of the
Account shall be at least quarterly, within 45 days after the end of each
quarter.   8.  We acknowledge receipt of a copy of policies that HW has
established to ensure that investment opportunities are allocated fairly among
HW’s discretionary investment accounts and we confirm that these policies, until
revised by HW, will apply to the account.

Investment Administration



9.  We authorize FFH to provide, and by signing below FFH agrees to provide, the
investment administration services set forth in Schedule B attached hereto, on
our behalf and on the terms and conditions set out in this Agreement, subject to
such guidelines, procedures and limitations as may be duly established and
approved by our Board of Directors or a duly authorized committee of said Board.

General



10. You shall be entitled to such fees for the services provided hereunder as
FFH may specify from time to time. Attached hereto as Schedule C as is a copy of
the current fee schedule and FFH agrees to give us thirty (30) days prior
written notice of any change in such schedule, which change shall require the
approval of the Arizona Department of Insurance. Such fees shall be the
exclusive fees and charges payable (excluding third party disbursements
reasonably incurred) for the services provided hereunder. As regards third party
services, you will charge us only the amount of your actual disbursements paid
to arm’s length third parties for such services, and HW will select as agents,
brokers or dealers executing orders or acting on the purchase or sale of
portfolio securities only agents, brokers or dealers

3



--------------------------------------------------------------------------------



 



   operating in the United States. Such disbursements to third parties shall be
reported to us quarterly, provided, that we shall pay third parties such
disbursements directly if requested to do so by you. We will pay you all fees
and disbursements hereunder not later than 20 days after receiving your
quarterly report.      All fees will be paid to FFH and FFH shall reimburse HW
for its investment management services. HW acknowledges that it has no right
under this agreement to receive fees directly from us.   11. Either you or FFH
and HW may terminate this Agreement without penalty by giving the other party at
least thirty (30) days advance written notice of its desire to terminate the
same. In the event that the day upon which this Agreement is so terminated is a
day other than the first day of a calendar quarter, the fees payable in
accordance with paragraph 6 for such quarter shall be pro-rated and shall be
determined having regard to the market value of the Account based upon the most
recent financial report which has been delivered to you by the Custodian.   12.
All notices and communications to each party to this Agreement shall be in
writing and shall be deemed to have been sufficiently given if signed by or on
behalf of the party giving the notice and either delivered personally or sent by
prepaid registered mail addressed to such party at the address of such party
indicated herein. Any such notice or communication shall be deemed to have been
received by any such party if delivered, on the date of delivery, or if sent by
prepaid registered mail on the fourth business day following mailing thereof to
the party to whom addressed. For such purpose, no day during which there shall
be a strike or other occurrence interfering with normal mail service shall be
considered a business day.   13. This Agreement shall enure to the benefit of
and shall be binding upon the parties hereto and their respective successors.
This Agreement may not be assigned by any party.   14. We acknowledge that we
have read and understood this Agreement and that we have received a copy of the
same. You and we each acknowledge that the terms of this Agreement are the
exclusive and conclusive terms of our mutual agreement with regard to the
subject matter hereof.   15. Any dispute or difference arising with reference to
the interpretation or effect of this Agreement, or any part thereof, shall be
referred to a Board of Arbitration (the “Board”) of two (2) arbitrators and an
umpire.      The members of the Board shall be active or retired disinterested
officers of insurance or reinsurance companies.      One arbitrator shall be
chosen by the party initiating the arbitration and designated in the letter
requesting arbitration. The other party shall respond, within thirty (30) days,
advising of its arbitrator. The umpire shall thereafter be chosen by the two (2)
arbitrators. In the event either party fails to designate its arbitrator as
indicated above, the other party is hereby authorized and empowered to name the
second

4



--------------------------------------------------------------------------------



 



   arbitrator, and the party which failed to designate its arbitrator shall be
deemed to have waived its rights to designate an arbitrator and shall not be
aggrieved thereby. The two (2) arbitrators shall then have thirty (30) days
within which to choose an umpire. If they are unable to do so within thirty
(30) days following their appointment, the umpire shall be chosen by the manager
of the American Arbitration Association and such umpire shall be a person who is
an active or retired and disinterested officer of an insurance or reinsurance
company. In the event of the death, disability or incapacity of an arbitrator or
the umpire, a replacement shall be named pursuant to the process which resulted
in the selection of the arbitrator or umpire to be replaced.      Each party
shall submit its case to the Board within one (1) month from the date of the
appointment of the umpire, but this period of time may be extended by unanimous
written consent of the Board.      Sittings of the Board shall take place in
Morristown, New Jersey. The Board shall make its decision with regard to the
custom and usage of the insurance and reinsurance business. The Board is
released from all judicial formalities and may abstain from the strict rules of
law. The written decision of a majority of the Board shall be rendered within
sixty (60) days following the termination of the Board’s hearings, unless the
parties consent to an extension. Such majority decision of the Board shall be
final and binding upon the parties both as to law and fact, and may not be
appealed to any court of any jurisdiction. Judgment may be entered upon the
final decision of the Board in any court of proper jurisdiction.      Each party
shall bear the fees and expenses of the arbitrator selected by or on its behalf,
and the parties shall bear the fees and expenses of the umpire as determined by
the party, as above provided, the expenses of the arbitrators, the umpire and
the arbitration shall be equally divided between the two parties. The
arbitrators may allocate any and all of the costs and fees against the losing
party upon a determination that the position of the losing party was, in whole
or in part, groundless, specious or otherwise without merit or asserted
primarily for the purposes of obfuscation or delay.   16. Additional terms and
conditions applicable to this Agreement are set forth in Schedule D. The
provisions in Schedule A, Schedule B, Schedule C and Schedule D attached hereto
are hereby incorporated into, and form part of, this Agreement.   17. This
Agreement, including the schedules attached hereto and made a part hereof, may
only be amended by written agreement signed by the parties and approved by the
New York Insurance Department; provided, however, that any amendment to
Schedule A may become effective without the prior approval of the Arizona
Department of Insurance, provided that such amendment shall be filed with the
Arizona Department of Insurance not later than its effective date and shall, if
disapproved by the Arizona Department of Insurance, be void as of the date of
such disapproval.

IN WITNESS WHEREOF, this Agreement is hereby executed by duly authorized
officers of the parties hereto as of the date first written above.

                  SENECA SPECIALTY INSURANCE COMPANY         BY:   /s/ Dennis J.
Hammer         AUTHORIZED SIGNATURE             Dennis J. Hammer            
NAME OF AUTHORIZED SIGNATORY    

5



--------------------------------------------------------------------------------



 



                  HAMBLIN WATSA INVESTMENT COUNSEL LTD.         BY:   /s/ R. D.
Lace             AUTHORIZED SIGNATURE             R. D. Lace             NAME OF
AUTHORIZED SIGNATORY         FAIRFAX FINANCIAL HOLDINGS LIMITED         BY:  
/s/ Bradley P. Martin             AUTHORIZED SIGNATURE             Bradley P.
Martin             NAME OF AUTHORIZED SIGNATORY    

6



--------------------------------------------------------------------------------



 



SCHEDULE A

INVESTMENT OBJECTIVES



1.  Invest for the long term always providing sufficient liquidity for the
payment of claims and other policy obligations.   2.  Ensure preservation of
invested capital for policyholder protection.   3.  Invest in accordance with
insurance regulatory guidelines.

INVESTMENT GUIDELINES



1.  Approach      All investments are to be made using the value approach by
investing in companies at prices below their underlying long term values to
protect capital from loss and earn income over time and provide operating income
as needed.      With regard to equities, no attempt is made to forecast the
economy or the stock market. The manager will attempt to identify financially
sound companies with good potential profitability which are selling at large
discounts to their intrinsic value. Appropriate measures of low prices may
consist of some or all of the following characteristics: low price earnings
ratios, high dividend yields, significant discounts to book value, and free cash
flow. Downside protection is obtained by seeking a margin of safety in terms of
a sound financial position and a low price in relation to intrinsic value.
Appropriate measures of financial integrity which are regularly monitored,
include debt/equity ratios, financial leverage, asset turnover, profit margin,
return on equity, and interest coverage.      As a result of this bargain
hunting approach, it is anticipated that purchases will be made when economic
and issue-specific conditions are less than ideal and sentiment is uncertain or
negative. Conversely, it is expected that gains will be realized when
issue-specific factors are positive and sentiment is buoyant. The investment
time horizon is one business cycle (approximately 3-5 years).      As regards
bonds, the approach is similar. No attempt is made to forecast the economy or
interest rates. The manager will attempt to purchase attractively priced bonds
offering yields better than Treasury bonds with maturities of 10 years or less
that are of sound quality, i.e. whose obligations are expected to be fully met
as they come due. We do not regard rating services as being an unimpeachable
source for assessing credit quality any more than we would regard a broker’s
recommendation on a stock as being necessarily correct. In any form of
investment research and evaluation, there is no substitute for the reasoned
judgement of the investment committee and its managers.   2.  Liquidity      An
adequate cash flow shall be maintained to ensure that claims and operating
expenses are paid on a timely basis. An operating cash position is to be
maintained at appropriate levels and will be managed by the insurance operating
company in accordance with the approved list for investments as determined from
time to time by the Investment Committee. These securities will be managed by
the Insurance Company as part of the Treasury function and currently are
restricted primarily to Treasury and Agency securities of the U.S. government.

7



--------------------------------------------------------------------------------



 



3.  Regulatory      All services shall be performed in accordance with the
relevant provisions of the Arizona Insurance Law.   4.  Diversification      The
portfolio is to be invested in a wide range of securities of different issuers
operating in different industries and jurisdictions in order to minimize risk.  
5.  Prudent Person Rule      Prudent investment standards are considered in the
overall context of an investment portfolio and how a prudent person would invest
another person’s money without undue risk of loss or impairment and with a
reasonable expectation of fair return.

STRATEGY



1.  Maintain Adequate Liquidity       A review of portfolio liquidity is
undertaken on a monthly basis. The liquidity analysis determines how much of
each portfolio can be converted to cash in a given time period. Each company
determines its liquidity requirements and the liquidity of the portfolio must
match the requirement.   2.  Asset Allocation      The asset allocation will be
determined by the Portfolio Manager and will include short term investments that
will generate appropriate cash flows and long term investments in stocks, bonds,
debentures and money market investments, both domestic and foreign. The
allocation will be in compliance with regulatory guidelines and should meet
policy liabilities.   3.  Foreign Exchange Risk      Any foreign currency
investments and exposures would normally be hedged via the use of forward
foreign exchange contracts and/or currency options or preferably by a natural
hedge with foreign pay liabilities of the Insurance Company. Unhedged foreign
investments will be limited to 10% of invested assets at cost if judged
appropriate. Unhedged exposure above this amount must be approved by the
Investment Committee.   4.  Interest Rate Risk      Interest rate risk will be
minimized primarily through investment in fixed income securities with
maturities less than ten years. While there are no specific duration/maturity
limits for convertible securities, these issues are included in the total fixed
income duration/term measure. Maximum fixed income portfolio duration is limited
to the equivalent of a ten year term to maturity Treasury security.

8



--------------------------------------------------------------------------------



 



INVESTMENT POLICY MIX

The Investment Committee has established the following exposure ranges for
various asset mix classes:

                        Range          
Equities
    0-25%          
Fixed Income
    0-100%          
Cash
    Residual          
Total
    100%          

Within the Fixed Income portfolio, the Taxable/Tax Exempt mix will be determined
relative to the consolidated tax position of the Insurance Company and the
relative investment attractiveness of available tax exempt securities.

The Investment Committee will control the total asset mix and will give
performance objectives to the Investment Manager regarding the assets managed.

RETURN EXPECTATIONS

Total asset mix policy is expected on an annual basis to result in returns
better than the Consumer Price Index plus 3% over a ten year period before the
disbursement of investment management fees. However, in any one year the annual
return may be significantly above or below this expectation.

INVESTMENT OBJECTIVES OF THE FUND MANAGER

The Manager, subject to regulatory and company imposed constraints mentioned
elsewhere, expects to provide additional returns to those returns that would be
earned by the alternative of passively managing a surrogate market index.

Performance of the Fund Manager is expected to result in the following returns:

                 
All Equities
S&P 500 + 1% point        
Fixed Income:
               
Taxable Bonds
Merrill Lynch Intermediate Treasury        
 
               Index + 0.25%        
Tax-Advantaged Bonds
Lehman Brothers 3&5 Year State        
 
               GO Indexes        

Measured over four (4) year moving periods.

9



--------------------------------------------------------------------------------



 



AGGREGATE INVESTMENT LIMITS, PERMITTED INVESTMENT CATEGORIES AND INDIVIDUAL
INVESTMENT LIMITS

PERMITTED INVESTMENT CATEGORIES WITHIN ASSET CLASSES

     
Cash:
  Cash on hand, demand deposits, treasury bills, short-term notes and bankers’
acceptances,
term deposits and guaranteed investment certificates.
Equity:
  Common shares, rights and warrants.
Fixed Income:
  Bonds, debentures, preferred shares, including those convertible into common
shares.

All of the above may be either U.S. domestic, Canadian, or other foreign
investments.

Convertible preferred securities will be classified as equities if the preferred
dividend is not being paid.

Private placement issues in public companies are allowed.

INVESTMENT CONSTRAINTS

All investments will be made in accordance with all applicable legislation.

INDIVIDUAL INVESTMENT LIMITS

Any combination of investments in any one corporate issuer will be limited to a
maximum of 5% of admitted assets. Exposure beyond 5% will require approval of
the Investment Committee.

QUALITY CONSTRAINTS

The Investment Manager may invest in the permitted investment categories subject
to the following quality constraints:



    Investments in money market instruments (less than or equal to 1 year term)
will be limited to the approved list. This list will include money market
instruments of the U.S. Treasury, agencies of the U.S. government, and as a
minimum commercial paper rated A1 or higher by Moody’s and rated P1 or higher by
Standard & Poor’s.       Investments in bonds and preferreds will be limited by
quality tier as follows:       LIMITS AS A % OF THE FIXED INCOME PORTFOLIO

              Bond Rating % of Total   Min./Max.    
A or better
65%   Min.    
BBB
35%   Max.    
BB,B
10%   Max.    
C,D
0%      

10



--------------------------------------------------------------------------------



 



    The above limits are subject to adjustment to conform with the regulatory
requirements of the Arizona Insurance Law.       Limits are determined on a cost
basis and include convertible securities.       Downgrades will be taken into
account when making new investments but will not necessarily result in the sale
of existing positions.       Securities un-rated by the public rating agencies
must be rated by the Investment Manager and included as part of the categories
above for the purposes of determining overall exposure by quality tier.      
Any exceptions to the above must be approved by the Investment Committee.

PROHIBITED INVESTMENTS

No loans will be made in any of the investment portfolios.

No Real Estate will be purchased without Investment Committee approval.

No Mortgages on real estate will be purchased without Investment Committee
approval. The exceptions to this are obligations issued by an agency of the U.S.
Government, or by U.S. domiciled corporations that are issued as part of a
registered public offering that also meet the minimum quality tier requirements.

FOREIGN INVESTMENT LIMITS

Foreign Securities may be purchased in compliance with established regulatory
guidelines and with the policy on foreign exchange risk outlined herein.

Foreign investments must be in the same kinds of securities and investments as
the Insurance Company is normally allowed.

OTHER

Derivative securities may be purchased up to 2% of the portfolios cost at book.
Use of derivative investments is infrequent and for hedging purposes. Derivative
investments will be justified to the Investment Committee prior to use.

11



--------------------------------------------------------------------------------



 



SCHEDULE B

SERVICES

Investment Administration to be performed are:

Monthly

  –   daily processing of securities   –   portfolio accounting functions
including posting of all trades, monitoring investment income, corporate
actions, open payables and receivables   –   computation of all regulatory
figures   –   analysis and reconciliation of portfolios   –   yield review   –  
computation of market decline tests   –   computation of liquidity analysis  
–   analysis of book values, e.g. bond amortizations and investment provisions  
–   analysis of gross gain and loss positions   –   cash flow obligations   –  
investment review meeting   –   NAIC and SVO filings   –   custodial
relationships   –   broker relationships

Periodic

  –   review and analysis of foreign exchange position   –   placement of
foreign exchange contracts, where appropriate   –   discussions with regulators
regarding portfolio (positions)   –   reporting to the investment committee  
–   reporting to the audit committee   –   general assistance with accounting
issues   –   maintaining contact with external auditors   –   such other
administrative services as the parties shall mutually agree from time to time  
–   5900 report on investment controls   –   performance reporting   –  
software provider (including e-Pam) – functioning and testing

12



--------------------------------------------------------------------------------



 



    SCHEDULE C        

FEE SCHEDULE

Investment fees are comprised of two parts:



  (A). The Base Fee Amount



  (B). The Incentive Fee Amount



(A) The Base Fee Amount



  1)   Fees will be payable quarterly. Interim invoices may be issued based on
our estimates of the final fees payable.     2)   After the end of each calendar
quarter, FFH shall submit its investment management charges in accordance with
the schedule below.     3) The charges are on a calendar year basis. They will
be calculated at the end of each calendar quarter based upon the average of the
market value of the funds at the close of business for the three (3) preceding
months.

                  4)   MARKET VALUE   CHARGE  
 
  On Total Market Value     .30%       



(B)   The Incentive Fee Amount       The incentive fee amount relates to the
investment management of equity securities only.

     
Annual Base Fee:
  a) If performance equals or exceeds benchmark, base fee is unchanged from
current fee.  

  b) If performance is less than benchmark, base fee is 90% of current fee.  
Maximum Fee:
  1.75% (including base).  
Benchmark:
  S&P 500 + 200 basis points.  
Incentive Fee:
  Continuous rate of 10 basis point for every 100 basis points of outperforming
the benchmark. (Incentive fee is in addition to base fee).





13



--------------------------------------------------------------------------------



 



     
Basis of Calculation:
  Payable annually based on calendar year results. Not earned or paid unless
results since inception
(net of all fees) exceed benchmark return.  
Inception Date:
  January 1, 2002



(C)   Maximum Investment Management Fee       Notwithstanding the foregoing, the
maximum investment management fee payable in any calendar year will be .40% of
the Total Market Value (as calculated in (A) 4) above); provided that any
investment management fee not payable in any calendar year as a result of the
restriction in the preceding sentence will be carried over to a succeeding
calendar year, but the total investment management fee payable in any such
calendar year, including any carry-over payment, shall be limited as provided by
the preceding sentence.

14



--------------------------------------------------------------------------------



 



SCHEDULE D



1.   Notices

Unless otherwise specified herein, all notices, instructions, advices or other
matters covered or contemplated by this Agreement, shall be deemed duly given
when received in writing (including by fax) by you or us, as applicable, at the
address or fax number set forth below or such other address or fax number as
shall be specified in a notice similarly given:

      If to us:   SENECA SPECIALTY INSURANCE COMPANY
160 Water Street, 16th floor
New York, New York 10038
Fax No. (212) 344-4567   If to you:   HAMBLIN WATSA INVESTMENT COUNSEL LTD.
95 Wellington Street West
Suite 802
Toronto, Ontario
M5J 2N7
Fax No.: (416) 366-3993 and   FAIRFAX FINANCIAL HOLDINGS LIMITED
95 Wellington Street West
Suite 800
Toronto ON M5J 2N7
Fax No.: (416) 367-2201



2.   Governing Laws; Jurisdiction; Service of Process

This Agreement shall be governed and construed in accordance with the laws of
the State of Arizona our state of domicile. Each of the parties thereto submits
to the jurisdiction of the state and federal courts of the State of Arizona, in
any action or proceeding arising out of or relating to this Agreement and all
claims in respect of any such action or proceeding may be heard or determined in
any such court; and service of process, notices and demands of such courts may
be made upon you by personal service to the person and at the address contained
in Section 1 above as such person or address may be changed from time to time.



3.   Insurance Department Approval

This Agreement may be subject to the non-disapproval or approval of the Arizona
Department of Insurance, and such terms and conditions hereof as may be required
by the Arizona Department of Insurance to be altered or amended shall be deemed
acceptable to the parties hereto, to the extent same shall not change the
substance and intent of this Agreement.

15



--------------------------------------------------------------------------------



 



4.   Inspection of Records

You and we and the duly authorized representatives of each of us shall, at all
reasonable times, each be permitted access to all relevant books and records of
the other pertaining to this Agreement. You and your duly authorized
representatives shall provide to the Arizona Department of Insurance, within
fifteen (15) days of any request from the Arizona Department of Insurance
therefor, copies of all your books and records as they pertain to us (or any
portion thereof as may be specifically requested).



5.   Headings

The inclusion of headings in this Agreement is for convenience of reference only
and shall not affect the construction or interpretation hereof.



6.   Severability

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof.



7.   Entire Agreement

This Agreement and the documents to be delivered pursuant hereto constitute the
entire agreement between the parties pertaining to the subject matter of this
Agreement.



8.   Control

Notwithstanding any other provision of this Agreement, it is understood and
agreed that we shall at all times retain the ultimate control of the investment
of our investable funds and we reserve the right, upon written notice by us to
you, to direct, approve, or disapprove any investment made by you hereunder or
any action taken by you with respect to any such investment. Furthermore, it is
understood and agreed that we shall at all times own and have custody of our
general corporate accounts and records.



9.   Confidential Relationship

The parties hereto will treat as confidential all information that is not
publicly available received from the other party.

16